Exhibit 10.1
 
PURCHASE AND SALE AGREEMENT
 
 


THIS PURCHASE AND SALE AGREEMENT (this “Agreement”), dated effective as of
November 1, 2010 at 7:00 a.m. Mountain Time (the “Effective Time”), is between
EDWARD MIKE DAVIS, L.L.C., a Nevada limited liability company, and SPOTTIE,
INC.., a Nevada corporation, 200 Rancho Circle, Las Vegas, Nevada 89107
(together, “Seller”), and RECOVERY ENERGY, INC., a Nevada corporation, 1515
Wynkoop Street, Suite 200, Denver, Colorado 80202 (“Buyer”).  Seller and Buyer
are sometimes referred to in this Agreement, collectively, as the “Parties,” and
individually, as a “Party.”


Recitals


A. Seller owns the following ("Assets"):
·  
Certain rights and interests pursuant to the Chugwater Amended and Restated
Purchase and Sales Agreement– dated February 2, 2008, covering approximately
10,972 acres in Laramie County, Wyoming (“Chugwater Rights”);

·  
Leasehold interests in formations below the base of the Green Horn formation in
approximately 23,023.07 acres pursuant to that certain Purchase Agreement dated
May 15, 2010 and covering certain lands in Kimball and Banner Counties, Nebraska
and Laramie and Goshen Counties, Wyoming (“Deep Rights”);

·  
Leasehold interests in all formations in approximately 31,060.56 acres and
covering certain lands in Laramie and Goshen Counties, Wyoming and Banner and
Scotts Bluff Counties, Nebraska (“All Depths Rights”); and

·  
The right to require Buyer to drill two wells pursuant to the terms of that
certain Purchase Agreement dated May 15, 2010 on lands in Laramie County,
Wyoming; the right to require Buyer to drill two wells pursuant to the terms of
that certain Purchase and Sale Agreement dated April 1, 2010 on lands in Laramie
County, Wyoming and the right to require Buyer to drill the Omega Prospect well
pursuant to the terms of that certain Purchase Agreement dated December 1, 2009
on lands in Banner County, Nebraska (“Drilling Commitments”).



B. Seller desires to sell and assign to Buyer, and Buyer desires to purchase and
acquire from Seller, the Assets in accordance with the terms and conditions
hereof.


Agreement


IN CONSIDERATION OF the mutual premises and covenants contained herein, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties hereby agree as follows:


1. In accordance with the terms and conditions of this Agreement, Buyer agrees
to purchase and acquire from Seller, and Seller agrees to sell, assign, transfer
and convey to Buyer, the following (collectively, the “Assets”):


(a) The following described leasehold estates (“Interests”) created by the oil
and gas leases (the “Leases) described in Exhibit A, A-1, B and C hereto,
insofar as and only insofar as the Leases cover and relate to the land described
in Exhibit A, A-1, B and C hereto (the “Land”), including:
 
 
1

--------------------------------------------------------------------------------

 

 
(i)  
an undivided one hundred percent (100.00%) working interest and eighty percent
(80.00%) net revenue interest in and to the leases comprising the Deep Rights,
insofar and only insofar as those leases cover the land described in Exhibit A
hereto ("Deep Rights Leases");



(ii)  
an undivided seventy-five percent (75.00%) working interest and sixty percent
(60.00%) net revenue interest in and to the leases comprising the Section 27
lands Rights, insofar and only insofar as those leases cover the land described
in Exhibit A-1 hereto ("Section 27 Leases");



(iii)  
a one hundred percent (100.00%) working interest and an eighty percent (80.00%)
net revenue interest in and to the leases comprising the All Depths Rights,
insofar and only insofar as those leases cover the land described in Exhibit B
hereto ("All Depths Rights Leases"); and



(iv)  
a twenty-five percent (25%) working interest and an eighty percent (80%) net
revenue interest in and to the leases comprising the Chugwater Rights, insofar
and only insofar as those leases cover the land described in Exhibit C hereto
("Chugwater Rights Leases").



(b) The surface rights incident or appurtenant to the Leases and the Land, and
all easements, rights-of-way, permits, licenses, servitudes, surface use
agreements or other similar interests affecting the Land and the Leases and
attributable to the Interests (collectively, the “Surface Rights”).


(c) The agreements, contracts, options, leases, licenses, permits and other
documents related to the ownership or operation of the Leases, the Land, and the
Surface Rights including, without limitation, all operating, unit, pooling,
exploration, farm-out, participation, operating, unit, pooling, communitization,
gathering, water disposal, processing, transportation and product purchase
agreements, and options, permits, orders and decisions of state and federal
regulatory authorities to the extent such documents are attributable to the
Interests (collectively, the “Material Contracts”).


(d) Copies of Seller’s files and records related to the Leases and the Land (the
“Records”) including, without limitation, all of the following: (i) land, lease,
title, contracts, rights of way, correspondence and other documents; and (ii)
division of interest and accounting records, but excluding all of Seller's
seismic data, which seismic data Buyer may review only in Seller's office (with
unlimited access upon 24 hour notice).  Buyer may retain any geophysicist
designated by Buyer to process the data so long as all processing (supervised by
Tom Schandle, or other geophysicist designated by Seller) also occurs in
Seller's office. Buyer may reprocess and reinterpret Seller's seismic data as
often as Buyer deems necessary to create its own files, which shall only be used
in Seller's business and may not be disclosed to third parties (other than the
Buyer's advisors and agents, all of which shall be the sole and absolute cost
and expense of Buyer).


2. The working interest assigned by Seller to Buyer in the Deep Rights and All
Depths Rights shall be subject to a 20% royalty and overriding royalty (the
“Royalty”) burden, so that after closing of the sale contemplated by this
Agreement, Buyer shall own an undivided one hundred percent (100.00%) working
interest and eighty percent (80.00%) net revenue interest in the Deep Rights
Leases and All Depths Rights Leases  The interest assigned by Seller to Buyer in
Chugwater Rights Leases will be all of the interest of Buyer, as of the
Effective Time.  If Seller owns less than 100% of the leasehold interest in any
Lease, or in the event any Lease covers less than the full mineral estate in the
land covered by such Lease, then the Royalty shall be reduced proportionately
with respect to Seller’s interest in such Lease or the partial mineral interest
covered by the Lease.
 
 
2

--------------------------------------------------------------------------------

 
 
3. The Purchase Price for the Assets shall be Eight Million Dollars ($8,000,000)
("Cash Payment") which shall be paid by Buyer by wire transfer on December 20,
2010 ("Cash Payment Date").  Buyer shall deliver 6,666,667 shares of Buyer's
common stock ("Shares") as a deposit against the Cash Payment no later than
November 23, 2010.  If the Cash Payment is made on or before the Cash Payment
Date, Davis shall return the Shares to Buyer.  If the Cash Payment is not made
on or before the Cash Payment Date, Davis shall retain the Shares as payment in
full in lieu of the Cash Payment. 


4. Ownership of the Assets shall be transferred from Seller to Buyer upon
delivery of the Shares, but effective as of the Effective Time.  All costs and
expenses attributable to the Assets incurred prior to the Effective Time shall
be the responsibility and obligation of Seller, all costs and expenses
attributable to the Assets and incurred at or after the Effective Time shall be
the responsibility and obligation of the respective Buyer after the Effective
Time.


5. Buyer shall add the Shares to its current registration statement filed with
the Securities and Exchange Commission under the Securities Act of 1933 as soon
as possible after execution of this Agreement and no later than December 31,
2010.  Buyer shall cause the Shares to be free trading stock as soon as possible
and deliver the Shares in denominations specified by Seller with no restrictions
and at no cost to Seller; provided, that Seller may not sell, transfer or
dispose of any of the Shares until after the Second Cash Payment Date.


6. Seller and Buyer agree that all drilling obligations of Buyer set forth in
the Purchase Agreements between Seller and Buyer dated May 15, 2010
(acreage/override), March 19, 2010 (Palm) and January 28, 2010 (Wilke) are
hereby terminated.


7.  Upon delivery of the Shares, Seller agrees that Buyer shall have all of the
authority of Seller to go to Wapiti Energy, LLC for any reason Buyer deems
necessary or advisable.


8. Seller hereby represents and warrants to Buyer that the following
representations and warranties shall be true and correct at and as of Closing:


(a) Seller is a limited liability company duly organized and a corporation, each
validly existing and in good standing under the laws of the State of Nevada, and
is authorized to do business in the State of Wyoming and the State of Nebraska.


(b) Seller has all requisite power and authority to carry on its business as
presently conducted, to enter into this Agreement, and perform its obligations
under this Agreement. The consummation of the transactions contemplated by this
Agreement will not violate nor be in conflict with any provision of Seller’s
articles of organization or organizational documents, or any agreement or
instrument to which Seller is a party or is bound, or any judgment, decree,
order, writ, injunction, statute, rule or regulation applicable to Seller. The
execution, delivery and performance of this Agreement, and the transactions
contemplated hereby, have been duly and validly authorized by all requisite
action on the part of Seller.


(c) The Records have been maintained in the ordinary course of Seller’s
business, and Seller has not intentionally omitted any material information from
the Records.
 
 
3

--------------------------------------------------------------------------------

 
 
9. Buyer hereby represents and warrants to Seller that the following
representations and warranties shall be true and correct at and as of Closing:


(a) Buyer is a Nevada corporation duly organized, validly existing and in good
standing under the laws of the State of Nevada, and is authorized to do business
in the State of Wyoming and the State of Nebraska.


(b) Buyer has all requisite power and authority to carry on its business as
presently conducted, to enter into this Agreement, and perform its obligations
under this Agreement. The consummation of the transactions contemplated by this
Agreement will not violate nor be in conflict with any provision of Buyer’s
articles of organization or organizational documents, or any agreement or
instrument to which Buyer is a party or is bound, or any judgment, decree,
order, writ, injunction, statute, rule or regulation applicable to Buyer. The
execution, delivery and performance of this Agreement, and the transactions
contemplated hereby, have been duly and validly authorized by all requisite
action on the part of Buyer.


10. The purchase and sale of the Assets pursuant to this Agreement (the
“Closing”) shall occur at on or before November 23, 2010, by fax or
electronically, or such other date as Buyer and Seller may mutually agree in
writing, electronically. At the Closing, the following shall occur:


(a) Seller shall execute, acknowledge and deliver to Buyer (in sufficient
counterparts to facilitate recording) assignments, conveyances and bills of sale
(the “Assignment”) covering the Assets, substantially in the form of Exhibit E
hereto, with sufficient counterparts for filing in the appropriate governmental
offices.


(b) On or before November 23, 2010, Buyer shall deliver the Shares to Seller.


(c) Seller shall deliver to Buyer copies of the Records.


11. From and after Closing, Buyer shall provide Seller with all geological,
geophysical, engineering and land data information relevant to the Lands and
Leases, whether in its possession, under its control or otherwise accessible to
it, whether now or hereafter obtained, including without limitation all seismic
data, well logs and reports, daily drilling reports, DST’s, daily completion
reports, daily and monthly production reports, title data, plats, and maps, as
soon as Buyer receive such information.


12. Buyer acknowledges that it has acquired interests in the Assets pursuant to
prior agreements with Seller, and Buyer acknowledge that they are not relying
upon any representations or warranties of Seller, except that  Seller represents
that the Assets it agrees to convey under this Agreement are free and clear of
all mortgages, liens or other encumbrances created by, through or under
Seller.  Otherwise, this Agreement is made without warranty of title either
expressed or implied.  EXCEPT AS EXPRESSLY STATED IN THIS AGREEMENT, THIS
AGREEMENT IS MADE WITHOUT ANY OTHER WARRANTIES OR COVENANTS, EXPRESSED OR
IMPLIED IN FACT OR IN LAW, AS TO TITLE, MERCHANTABILITY, DURABILITY, USE,
OPERATION, OR FITNESS FOR ANY PARTICULAR PURPOSE, AND THIS AGREEMENT IS “AS IS,
WHERE IS” AND “WITH ALL FAULTS”.


13. Buyer shall be responsible for any and all state and local taxes or fees
imposed on the transfer of the Assets.
 
 
4

--------------------------------------------------------------------------------

 
 
14. All exhibits attached to this Agreement are hereby incorporated by reference
herein and made a part hereof for all purposes as if set forth in their entirety
herein. This Agreement, including the exhibits attached hereto, constitutes the
entire agreement between the Parties as to the subject matter of this Agreement
and supersedes all prior agreements, understandings, negotiations and
discussions of the Parties, whether oral or written. No supplement, amendment,
alteration, modification or waiver of this Agreement shall be binding unless
executed in writing by the Parties. All other drafts whether written or oral of
this Agreement are rescinded and this Agreement supersedes any prior draft of
this Agreement whether written or oral, including all previous letters or emails
rescinding or cancelling the selling and buying of the Assets.


15. The rights of Seller and Buyer may be assigned and the provisions of this
Agreement shall extend to their successors and assigns, provided, however, no
assignment shall relieve either Seller or Buyer of their obligations under this
Agreement.


16. This Agreement shall be governed and construed in accordance with the laws
of the State of Colorado. In the event of any dispute arising out of or relating
to this Agreement, the prevailing Party shall be entitled to recover from the
other Party court costs and reasonable attorneys’ fees.


17. Any notice required or permitted by this Agreement shall be given in writing
by personal service, overnight delivery service, e-mail, facsimile or by
certified mail, return receipt requested, postage prepaid, as follows:


If to Seller:
Edward Mike Davis, LLC
200 Rancho Circle
Las Vegas, Nevada 89107
Attention:  Edward Mike Davis
Fax:
E-Mail:
 
 
If to Buyer:
Recovery Energy, Inc.
1515 Wynkoop, Suite 200
Denver, Colorado 80202
Attention: Roger Parker and Jeffrey Beunier
Fax:  (888) 887-4449
E-Mail:  jbeunier@recoveryenergyco.com
 
With a copy to:
Jeff Knetsch
Brownstein Hyatt Farber Schreck, LLP
410 17th Street, 22nd Floor
Denver, Colorado 80202
Fax: (303) 223-1111
E-Mail: jknetsch@bhfs.com
 

(or such other address as designated in writing by either Party to the other)
and shall be deemed to have been given as of the date of receipt by the intended
Party.


18. The Parties agree to execute, acknowledge and deliver such additional
instruments, agreements or other documents, and take such other action as may be
necessary or advisable to consummate the transactions contemplated by this
Agreement. The Parties acknowledge that they and their respective counsel have
negotiated and drafted this Agreement jointly and agree that the rule of
construction that ambiguities are to be resolved against the drafting party
shall not be employed in the interpretation or construction of this Agreement.
 
 
5

--------------------------------------------------------------------------------

 
 
19. This Agreement may be executed in counterparts, and each such counterpart
shall be deemed to be an original instrument, but all such counterparts together
shall constitute for all purposes one agreement.  Facsimiles and electronic
copies of this Agreement shall be effective as originals.


IN WITNESS WHEREOF, Buyer and Seller have executed and delivered this Agreement
on the dates below the signatures hereto, to be effective for all purposes as of
the Effective Time.


SELLER:
Edward Mike Davis, L.L.C.
By:  /s/ Edward Mike Davis
          Edward Mike Davis, Manager
 
Date:  November 19, 2010
BUYER:
Recovery Energy, Inc.
By:  /s/ Roger A. Parker
           Roger A. Parker, CEO
 
Date:  November 19, 2010
 
Spottie, Inc..
 
By:  /s/ Edward Mike Davis
          Edward Mike Davis, President
 
Date:  November 19, 2010
 



 
6
